Case 18-65224-jrs       Doc 52     Filed 07/22/20 Entered 07/22/20 11:12:51           Desc Main
                                   Document      Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: July 21, 2020
                                                    _____________________________________
                                                                James R. Sacca
                                                          U.S. Bankruptcy Court Judge

 _______________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                                      : CASE NO. 18-65224
                                                            :
TRENT ONDREA JONES and                                      :
BRIDGET LASHELL JONES                                       :
                                                            :
                                                            : CHAPTER 13
                                                            :
Debtors.                                                    : JUDGE SACCA


                         ORDER GRANTING DEBTOR’S MOTION
                       TO SUSPEND CHAPTER 13 PLAN PAYMENTS

         Before the Court is a motion by debtors Trent Ondrea Jones and Bridget Lashell Jones to

suspend their Chapter 13 plan payments for the months of June, July and August, 2020 (Docket

47). The motion is based on a reduction of debtors’ income due to the COVID-19 coronavirus

crisis. Notice of the opportunity to object and for hearing was provided pursuant to the

procedures set forth in General Order 24-2018, and no objection to the debtors’ motion was filed
Case 18-65224-jrs        Doc 52     Filed 07/22/20 Entered 07/22/20 11:12:51            Desc Main
                                    Document      Page 2 of 3



prior to the objection deadline or prior to the hearing date.

       A hearing on this matter was scheduled for 10:45 AM on Tuesday, July 14, 2020. The

Chapter 13 trustee and all creditors were properly serviced with notice of this hearing. Debtors’

counsel and counsel for the Chapter 13 trustee appeared at the call of the calendar. No other

party in interest appeared to contest the debtors’ motion. Counsel for the Chapter 13 trustee

announced that she has no opposition to the debtors’ motion.

       It is hereby ORDERED that the debtors’ motion is GRANTED and their Chapter 13 plan

payments are suspended for the months of June, July and August 2020. Debtors shall resume

making Chapter 13 plan payments with the September 2020 payment and debtors shall resolve

any terms issue that has arisen or may arise following the resumption of payments.


                                      END OF DOCUMENT

This Order prepared by                                          No opposition


     /s                                                                  /s/
Jonathan C. Ginsberg                                            Maria Joyner (signed with express
Attorney for debtor                                             permission by Jonathan Ginsberg)
Georgia Bar No 295690                                           Georgia Bar No. 118350
1854 Independence Square                                        Office of Chapter 13 Trustee
Atlanta, GA 30338                                               303 Peachtree Center Ave. NE
770-393-4985                                                    Suite 120
email: ginsbergecf@gmail.com                                    Atlanta, GA 30303
                                                                678-992-1201
Case 18-65224-jrs       Doc 52     Filed 07/22/20 Entered 07/22/20 11:12:51   Desc Main
                                   Document      Page 3 of 3



Distribution List

The Clerk shall serve all parties on the mailing matrix
